Citation Nr: 0711462	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for an irregular heart 
beat.

6.  Entitlement to service connection for numbness in the 
hands.

7.  Entitlement to service connection for residuals of a 
concussion, claimed as traumatic brain injury.

8.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disability.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1969 to April 
1973, including approximately fifty-three days in Vietnam.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that the appellant's claim for service 
connection for post-traumatic stress disorder (PTSD) was 
originally denied in a September 1992 rating decision.  The 
appellant was notified the next month and did not appeal.  
The September 1992 rating decision, therefore, represents the 
last final action on the merits of the service connection 
claim for PTSD.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
August 1997 rating decision that denied the reopening of the 
PTSD claim represents the last final decision on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

The appellant has appealed the initial 10 percent evaluation 
assigned to the lumbar spine disability when service 
connection was granted.  The appellant is, in effect, asking 
for a higher rating effective from the date service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.  
Consequently, the evidence to be considered includes that for 
the entire time period in question, from the original grant 
of service connection for the lumbar spine disability to the 
present.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder other than post-
traumatic stress disorder (PTSD) and the issues of 
entitlement to service connection for PTSD, a right shoulder 
disorder, a right foot disorder, an irregular heartbeat, 
numbness in the hands and traumatic brain injury, as well as 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1997 RO rating decision denied the 
appellant's attempt to reopen his claim of entitlement to 
service connection for PTSD.

2.  Additional evidence submitted since the unappealed August 
1997 RO rating decision relates to an unestablished fact 
necessary to substantiate the PTSD claim; and, when 
considered by itself or together with previous evidence of 
record, raises a reasonable possibility of substantiating the 
PTSD service connection claim.

3.  The appellant has not demonstrated any ankylosis of the 
thoracolumbar spine.

4.  The appellant has demonstrated a combined range of motion 
of the thoracolumbar spine limited to 120 degrees when pain 
and fatigue are considered.

5.  The appellant has not demonstrated forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.

6.  The appellant has not demonstrated any associated 
objective neurologic abnormalities.

CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied the reopening 
of the appellant's claim for service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the August 1997 
rating decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.303 (2006).

3.  The criteria for an initial evaluation of 20 percent, but 
not more, for the appellant's lumbar spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
increased rating claim by correspondence dated in February 
2006.  This document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In that letter, the RO informed the appellant about what was 
needed to establish entitlement to an increased rating for 
his lumbar spine disability.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records.  Private medical records are included in the claims 
file.  The appellant was afforded a VA medical examination  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the appellant of such information relating to 
effective dates and disability ratings, the appellant is 
disagreeing with the initial evaluation assigned to his 
service-connected disability at issue.  This would indicate 
he is fully aware that when a benefit is awarded, a rating is 
assigned.  In addition, the Board has considered the rating 
that has been in effect since service connection was 
initially granted.

The appellant was also provided with notice as to the 
clinical evidence necessary to establish an increased rating, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

As for the appellant's attempt to reopen his PTSD service 
connection claim, because his attempt to reopen has been 
granted by the Board, VA's duty to notify and assist has been 
fulfilled.

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  New and material evidence claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The August 1997 rating 
decision, the last time the PTSD service connection claim was 
finally disallowed on any basis, is final.  38 C.F.R. 
§ 20.1103.  This is so because the veteran was notified of 
the denial in that same month, and he did not initiate an 
appeal within the time period allowed.  This claim may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the August 1997 
rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  (The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).)

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

The evidence considered by the RO in reaching its August 1997 
rating decision included the appellant's service medical 
records; some service personnel records; a DD Form 214; a VA 
Form 21-526 dated in April 1973; the report of a VA medical 
examination conducted in July 1972, that includes a diagnosis 
of PTSD; the reports of private treatment rendered between 
1995 and 1997; the reports from VA treatment rendered in 
1995; and various statements submitted by the appellant.

The appellant's PTSD claim was denied in August 1997 because 
the evidence of record did not show that the appellant had 
experienced any in-service stressor sufficient to support a 
diagnosis of PTSD.

The evidence added to the claims file after the August 1997 
rating decision includes a November 2003 written statement 
from the appellant in which he stated that, on the day he 
arrived in Vietnam, he was subjected to hostile fire and that 
ten people died as a result.  He has also stated that he 
observed a helicopter hit by enemy fire.  

As noted above, the veteran's account is to be presumed 
credible for the limited purpose of ascertaining whether he 
has submitted new and material evidence.  Justus, supra.  The 
RO did not take any action to verify the appellant's claimed 
stressors.  In Pentecost v. Principi, 16 Vet. App. 124 
(2002), the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

The Board finds that the evidence added to the record after 
August 1997 has direct bearing on the issue of service 
connection for PTSD and therefore, is material.  In short, 
the added evidence relates to an unestablished fact necessary 
to substantiate the claim for service connection for PTSD, 
namely a verifiable stressor.  Because the credibility of the 
evidence is presumed for the purpose of reopening, the Board 
finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for PTSD.  Having reopened the claim, the PTSD 
claim is addressed in the REMAND section which follows the 
decision below.

B.  Initial rating for lumbar spine disability

The appellant contends that his service-connected low back 
disorder is more severe than is contemplated by the 
currently-assigned 10 percent rating.  Disability evaluations 
are determined by the application of a schedule of ratings 
that is based upon an average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 4.3, 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The lumbar vertebrae are considered groups of minor joints 
ratable on a parity with major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The appellant underwent a VA medical examination in June 
2005.  The appellant reported that he had to take Tylenol on 
a daily basis for his back pain.  He said there was no 
ongoing treatment for his back and that his back would flare 
intermittently when he lifted heavy things or walked more 
than two miles.  On physical examination, the appellant was 
able to walk without assistance.  Para-lumbar muscle spasm 
was present.  There was tenderness in the midline L2,3,4 
area.  The appellant demonstrated 70 degrees of forward 
flexion, 20 degrees of backward extension, 10 degrees of 
right and left lateral movement and 20 degrees of right and 
left rotation.  There was an additional loss of five degrees 
of motion in all directions with repetitive movement due to 
pain and fatigue.  The appellant was able to walk on his 
heels and toes.  He was neurovascularly intact.  Straight leg 
raising was negative.  There was no sensory loss and strength 
was 5/5 in all extremities.  There was no atrophy.  
Radiographic examination did not reveal any significant 
degenerative changes involving the lumbar spine.  The 
examiner rendered a diagnosis of chronic lumbosacral strain 
with intermittent flare-ups.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined ranged of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2). 

An evaluation of 20 percent is appropriate pursuant to the 
current rating criteria because the clinical evidence of 
record shows overall limitation of motion of the 
thoracolumbar spine that is not more than 120 degrees when 
the additional loss of five degrees of motion in all 
directions due to pain and fatigue is considered.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  However, while the 
medical evidence of record shows that the appellant's range 
of thoracolumbar spine motion is restricted to 120 degrees on 
use, the restriction of his range of motion is not 
commensurate with the next higher rating in that forward 
flexion of the thoracolumbar spine is not limited to 30 
degrees or less.  Furthermore no ankylosis of the entire 
thoracolumbar spine has been clinically demonstrated.  In the 
absence of further limitation of motion as enumerated above 
or ankylosis of any portion of the spine, an evaluation in 
excess of 20 percent is not warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar strain causes any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  During the June 2005 VA 
examination, no findings of neurological deficits were made.  
The clinical evidence of record does not show that the 
appellant's service-connected lumbar strain disability 
includes any objective neurologic abnormalities.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated the existence of pain on 
motion.  The Board has considered these factors in the 
assignment of the next higher evaluation of 20 percent.

Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as 
well as due consideration to the provisions of 38 C.F.R. 
§§ 4.7, 4.10 and 4.40, the medical evidence of record shows 
that the appellant's orthopedic lumbar symptomatology does 
not approximate the schedular criteria for an evaluation in 
excess of 20 percent.  The pain and functional limitations 
caused by the lumbar spine disorder are contemplated in the 
evaluation for the orthopedic symptomatology of the lumbar 
spine that is represented by the current 20 percent rating. 

The Board has also considered rating the appellant's service-
connected disability under a different or additional 
Diagnostic Code.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Were additional ratings to be assigned, such action would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
the pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
low back.  There is no "entirely different function" 
affected by neurologic versus orthopedic findings that would 
warrant a separate evaluation.  See 38 C.F.R. § 4.55; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The pain and functional 
limitations caused by the low back disorder are contemplated 
in the 20 percent rating that has been assigned.  Thus, 
38 C.F.R. § 4.40, et seq. do not provide basis for the 
assigning of a separate disability rating.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the lumbar spine 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings for lumbar spine disabilities, but 
the required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
service-connected lumbar spine disability, and he has not 
demonstrated marked interference with employment due to that 
disability.  

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine disability that are not 
contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)






ORDER

The claim for service connection for PTSD is reopened; to 
that extent only, the claim is granted.

An initial evaluation of 20 percent, but not more, for the 
lumbar spine disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

Initially, the Board notes that the appellant's claim of 
entitlement to TDIU is inextricably intertwined with the 
other claims remanded below.  A claim is inextricably 
intertwined only if the RO would have to reexamine the merits 
of any other claim that has been denied by the Board, or the 
appellate courts, which is pending on appeal pursuant to the 
same action.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The prohibition against the adjudication of claims 
that are inextricably intertwined is based upon the 
recognition that claims related to each other in the 
prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992) (For the proposition as cited).  
Therefore, consideration of the issue of entitlement to TDIU 
is deferred pending completion of the development delineated 
below.

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
stressors must be corroborated by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The record does not clearly indicate that the RO decided the 
question of whether the appellant engaged in combat.  In 
addition, there is no indication that the RO considered the 
holdings of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen or Pentecost, supra.

Corroboration of stressors may be a part of an official 
military record.  In claims such as the appellant's, credible 
supporting evidence that the claimed in-service event 
actually occurred cannot be provided by medical opinion based 
on post-service examination.  Moreau v. Brown, 9 Vet. App. 
389, 394-96 (1996).  This is so in this case because the 
appellant does not have any of the decorations that would 
generally serve as evidence, without need of further 
corroboration, that he engaged in combat.  See M21-1, Part 
III, para. 5.14b(1).  It does not appear that the RO made any 
attempt to verify any incident described by the appellant by 
contacting the United States Marine Corps Historical Center 
Archives Section, other appropriate service department 
sources or any other source such as the Marine Combat 
Helicopter Pilots Association.  

The appellant avers that he was subjected to enemy attacks, 
including mortar or rocket attacks, in particular on or 
around June 27, 1970.  In Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

The appellant has also alleged that he currently has PTSD 
that is related to assaults on him that were perpetrated by 
other service members.  In regard to a veteran's 
psychiatric/PTSD claim based on non-combat stressors, the 
Court has held that "credible supporting evidence" means that 
the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor; nor 
can credible supporting evidence of the actual occurrence of 
an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources."  M21-1, 
part VI, formerly 7.46.  With regard to specific claims based 
upon personal assault, M21-1, part III, 5.14(c), provides an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred.  Included among the sources are statements 
from confidants, such as fellow service members, and records 
that indicate behavioral changes that occurred at the time of 
the incident that may indicate the occurrence of an in-
service stressor.  A Court case, Patton v. West, 12 Vet App 
272 (1999), has highlighted the importance of the RO 
following the more particularized requirements delineated in 
the M21-1 for personal-assault PTSD claims.  It is not clear 
that the RO has achieved the level of development required by 
the Court's holding in Patton.

Service personnel documents are of record, but it is unclear 
whether or not the appellant's complete performance 
evaluation reports are of record.  Service medical records 
from the appellant's active service are of record, but it 
does not appear that all psychiatric treatment records or all 
hospital treatment records have been obtained.  Service 
personnel and medical records are deemed to be constructively 
of record in proceedings before the Board and should be 
obtained, if available, prior to further review of the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In view of the account given by the veteran of the physical 
assaults that purportedly happened in service and of the 
events that followed, the Board will ask for the RO to 
attempt to develop the record further as will be explained 
below.  Regardless of whether an in-service stressor is 
verified, the appellant should also be afforded a VA 
examination to determine if PTSD is traceable to his active 
military service.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The appellant has indicated that his hand 
numbness is etiologically related to his in-service exposure 
to herbicides.  However, the RO has only advised and analyzed 
the appellant's claim on that basis, without consideration of 
a theory of direct service connection.  See Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994) (Both for the general proposition 
that in claims involving presumptive service connection, the 
Board must also examine the evidence of record to ascertain 
if there is any other basis upon which to develop or grant 
the claim).  There is no indication that the RO considered 
the question of whether the claimed disorder is due to any 
other in-service occurrence or incident in this case.  
Further, the Court has held that issues which are inferred, 
intertwined, or expressly raised from documents in the file 
should be developed for timely appellate review.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Myers v. Derwinski, 1 Vet. App. 127 (1991); 
Akles v. Derwinski, 1 Vet. App. 118 (1991).

Review of the appellant's service medical records reveals 
that he was treated for complaints of severe headaches after 
he was rendered unconscious after being struck by a motor 
vehicle.  An August 1972 neurology consultation resulted in a 
diagnosis of post-concussive headaches.  The appellant 
underwent a VA medical examination in September 2006.  The 
examiner (not a physician) has apparently rendered 
contradictory opinions in that he found it less likely than 
not that the appellant's current headaches were related to 
the 1972 post-concussive headaches but also rendered a 
diagnosis of post-concussive headaches without discussing any 
concussion other than the in-service concussion.  There was 
also no discussion of whether or not the appellant's 
complaints of hand numbness could be connected to the in-
service concussion.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Finally, in response to the August 2004 Statement of the Case 
for the new and material evidence issue of service connection 
for a psychiatric disorder (other than PTSD), as well as the 
issues of entitlement to service connection for a right 
shoulder disorder, a right foot disorder and an irregular 
heart beat, the appellant submitted a VA Form 9 in August 
2004.  He requested a Travel Board hearing in that Form 9.  
In September 2004, the appellant responded to an inquiry from 
the RO and stated that he still wanted to have a hearing 
before a Veterans Law Judge at the RO.  The RO never 
scheduled any such hearing.  A hearing on appeal must be 
granted when, as in this case, an appellant expresses a 
desire for it.  38 C.F.R. § 20.700(a).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claims that he has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any psychiatric problems since 
service, as well as for any headaches 
and/or numbness of the hands.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  In 
particular, complete VA and private 
inpatient and outpatient treatment 
records not already of record should be 
obtained and associated with the claims 
file.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative, if any, 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

3.  The AMC/RO should take appropriate 
steps to secure the appellant's 
psychiatric service medical records and 
his complete service hospital records, as 
well as the rest of his service personnel 
records, including narrative performance 
evaluation reports, if any.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The AMC/RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the alleged 
assaults during service.  The AMC/RO 
inquiry should include possible sources 
listed in M21-1, part III, 5.14.  The 
appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
event(s) and that he must be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.

5.  Thereafter, the AMC/RO should request 
any supporting evidence from alternative 
sources identified by the appellant.  

6.  After completing the above 
development, the AMC/RO then should 
review the file and prepare a summary 
including all associated documents and 
then make a specific determination, in 
accordance with the provisions of 
38 C.F.R. § 3.304(f), with respect to 
whether the appellant was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the AMC/RO should address any credibility 
questions raised by the record.

7.  The AMC/RO should schedule the 
appellant for a comprehensive examination 
by a VA psychiatrist if necessary, to 
determine the nature and etiology of his 
current psychiatric disorder(s) and 
specifically to determine whether PTSD is 
present, and, if so, whether it is 
traceable to any in-service stressor(s).  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the requested study.  
The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  (The RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record.)

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history (to include 
in-service and post-service medical 
reports), or based on a review of the 
records alone if the appellant is not 
examined, should provide an opinion as to 
the diagnosis and medical probabilities 
that each psychiatric disorder found is 
traceable to the veteran's military 
service.  All necessary tests and studies 
should be conducted.  The examiner should 
also reconcile all psychiatric diagnoses 
documented in the appellant's records and 
provide a current psychiatric diagnosis.  
The psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's PTSD, if any.  

In particular, the examiner should state 
whether it is at least as likely as not 
that the etiology of the appellant's 
current psychiatric pathology is 
attributable to any disease or incident 
suffered during his active service; any 
disease or incident suffered prior to 
service, including family trauma; any 
disease or incident suffered after 
service, including the appellant's 
various prison terms, or to a combination 
of such causes or to some other cause or 
causes.

If the examiner finds that any 
psychiatric pathology clearly existed 
prior to the appellant's service, the 
examiner must state whether any such 
identified pathology worsened during the 
appellant's period of active military 
service (August 1969 to April 1973).  If 
worsening occurred, the examiner must 
state whether it can it be concluded with 
clear and unmistakable certainty that 
each pre-existing psychiatric disorder 
was not aggravated in service to a 
permanent degree beyond that which would 
be due to the natural progression of each 
such psychiatric disorder.

The examiner should identify the 
information on which s/he based the 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinion should 
also allocate the appellant's various 
symptoms and manifestations to the 
appropriate diagnostic entity.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.

8.  After the above development has been 
completed, the AMC/RO should arrange for 
a neurologist to review the claims file, 
including all pertinent medical records, 
to examine the appellant and to provide a 
written opinion as to the etiology and 
onset of the veteran's current headaches 
and hand numbness.  The examiner is 
requested to provide an opinion as to the 
medical probability that any currently 
documented neurological condition is 
related to the veteran's in-service 
concussion.  The examiner must state the 
reasons for each opinion rendered.  The 
opinion should include a discussion of 
the effect and significance, if any, of 
the appellant's pre-service head 
injuries.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

9.  Upon receipt of the VA examination 
reports, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.

10.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims 
of service connection for PTSD, residuals 
of a concussion and hand numbness, as 
well as the claim for TDIU.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

11.  The AMC/RO should schedule the 
appellant for a Travel Board hearing on 
the issue of new and material evidence 
for service connection for a psychiatric 
disorder (other than PTSD), as well as on 
the issues of entitlement to service 
connection for a right shoulder disorder, 
a right foot disorder and an irregular 
heart beat in accordance with applicable 
procedures set out in 38 C.F.R. § 20.704.  
The AMC/RO should notify the appellant of 
the date, time and place of such a 
hearing by letter mailed to his current 
address of record.  The appellant is 
advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

After the hearing is conducted, or if the 
hearing request is withdrawn in writing 
prior to the hearing being conducted, 
these four issues should be returned to 
the Board in accordance with the 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


